DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/8/2021 have been fully considered but they are not persuasive. Applicant has amended claims 1 and 14 and argues that the prior arts do not teach the amended claims. Examiner disagrees and will address the claimed amendments, and how the Belsick reference reads on the amended claims. 
Claims 1 and 14 have been amended to now teach a surface acoustic wave sensor (SAW), which is taught by Belsick in [0005] and also taught by Olariu as well.
 The amendment “disposed on the substrate” is taught by Belsick in Figure 8. The sensor unit includes sensor element #22 which is disposed on substrate #12. All of the elements of the sensing are disposed on substrate 12.
The amendment “partially surrounding” is also taught by Belsick with #92. This peripheral wall aids in covering the sensing element and electrical components. The claim does not recite in which orientation the peripheral wall is being viewed from, therefore the term “partially surrounding” can be interpreted in various ways. It can be seen in Figure 8 that the wall encloses the sensing element and electrical components. As to the claim amendment to claim 14, “providing at least one peripheral wall on a substrate of the SAW sensor that supports the electrical component, wherein the at least one peripheral wall partially encloses the electrical component”, this is taught by Belsick. The wall #92 connects to the substrate which supports the electrical components, therefore reading on the claim language. Wall #92 also partially encloses 
The amendment “a fluidic channel extending over a portion of the sensor element” is taught by #90 and using the arrows between #96A and #96B. This indicates the path of the fluid flow, which extends over a portion of the sensing element #22.
The amendment “when a fluid is present in the fluid channel, wherein the air pocket is bounded by the top layer, the at least peripheral wall, and the fluid” is taught by Belsick Figure 8. In the figure, the air pocket can exist in the crevasses adjacent to #14, below #90. The image and its interpretation is reproduced below:


    PNG
    media_image1.png
    385
    650
    media_image1.png
    Greyscale

	

	For these reasons, the arguments are not persuasive and the amendments are taught by the prior arts.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belsick US 20170149408.
As to claim 14, Belsick teaches “A method of isolating an electrical component of a surface acoustic wave (SAW) from a fluid media the SAW sensor, the method comprising the (Figure 8, #92; [0100]) of the SAW sensor that supports the electrical component (Figure 8, #92. See arguments above) wherein the at least one peripheral wall partially encloses the electrical components (Figure 8, #9 ; [0100]); providing a top layer on top of the peripheral wall to create an air pocket over the electrical component (Figure 8, #94; [0100]), when a fluid is present in the fluid channel, wherein the air pocket is bounded by the top layer, the at least peripheral wall, and the fluid (Figure 8. See reproduced image in arguments above).”

As to claim 15, Belsick teaches “comprising forming a virtual wall at the interface of the liquid media and the air pocket, wherein the virtual wall defined by a pressure difference between the liquid media and the air pocket (Figure 8. See reproduced image in arguments. This virtual wall is the interface between the air pocket and the liquid Since the structures in the prior art and claimed invention are the same, the claimed pressure difference between the liquid and air pocket must also exist).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsick US 20170149408 in view of Olariu US 20110101822.
As to claim 1, Belsick teaches “A surface acoustic wave (SAW) sensor ([0003]; [0005]) comprising: a substrate ([0007]; [0011]; [0049]); at least one sensor unit disposed on the substrate (Figure 8, #22 on #12), wherein the at least one sensor unit includes a sensor element ([0048]; #22); and at least one peripheral wall disposed on the substrate and partially surrounding the pair of electrical components and at least a portion of the sensor element (Figure 8, #92; [0097] teaches “a microfluidic device may be fabricated by forming one or more walls defining lateral boundaries of a microfluidic channel preferably containing the active region of at least one acoustic resonator”. The pair of electrical components can also be interpreted as #40A and #40B since they are a part of electrode #26); a fluidic channel extending over a portion of the sensor element (Figure 8, #90. See reproduced image in arguments), and a top layer disposed over the at least one peripheral wall, thereby creating an air pocket over each of the electrical components (Figure 8, #94 is a top layer which created an air pocket; [0099] teaches “although any BAW resonator structure disclosed herein may be used), bounded laterally by walls 92, and bounded from above by a cover or cap layer 94”) when a fluid is present in the fluid channel ([0018]; [0097]), wherein the air pocket is (Figure 8. See reproduced image in arguments above).” Belsick does not explicitly teach opposing component, however, it is well known in the art that SAW sensors have opposing components which transmit energy across the surface of the substrate. This can be seen as electrode #26 being divided into section and #40A and #40B are located on opposite sides of #22.
Olariu teaches “a pair of electrical components located on opposite ends of the at least one sensor element (Figure 1; [0017] and [0018]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Olariu with Belsick. SAW sensors are known in the art and use 2 opposing interdigital component. One transmits energy while the other receives that energy. These sensors, and their specific configuration of elements, aid in testing surfaces.

As to claim 5, Belsick teaches “wherein the substrate comprises a piezoelectric material (Abstract; [0007]).”

As to claim 6, Belsick teaches “the sensor element comprises a modified substrate surface configured to capture at least one analyte ([0100]).”

As to claim 8, Olariu teaches “wherein one of the pair of electrical components comprises a reflector ([0024]).”

As to claim 9, Olariu teaches “wherein at least one of the pair of electrical components comprises an interdigital transducer (Figure 1; [0004]).”

As to claim 10, Belsick teaches “wherein the sensor element ([0048]; [0060]; [0061]).”
Olariu teaches “and the pair of electrical components are aligned along an axis (Figure 1).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Olariu with Belsick. SAW sensors are known in the art and use 2 opposing interdigital component. One transmits energy while the other receives that energy. These sensors, and their specific configuration of elements, aid in testing surfaces. Furthermore, Belsick teaches that the electrical component and reflector are aligned along an axis, as does Olariu.

As to claim 11, Belsick teaches “comprising an inlet on a first end of the fluidic channel and an outlet on a second end of the fluidic channel ([0099]; Figure 8, #96a, #96b).”

As to claim 12, Belsick teaches “wherein the at least one peripheral wall is formed from any one of a plastic sheet, double-sided tape, injection molding material, and gasket ([0100]. It would be obvious to one of ordinary skill in the art to form a wall using one of many known techniques. Using one method over another only involves routine skill in the art).”

As to claim 13. Belsick teaches “wherein air pocket over the electrical component has a thickness from about 0.1 pm to about 1 mm ([0094]; Figure 8. Adjusting the thickness of a known element only involves routine skill in the art).”

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Belsick US 20170149408 in view of Lee US 20100319439.
As to claim 17, Belsick does not teach adjusting a flow rate.
Lee teaches “adjusting a volumetric flow rate of the fluid to control liquid pressure of the liquid media ([0035]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Lee with Belsick. A flow rate must exist in Belsick so that the fluid flows through the channel in the SAW sensor, but this is not explicitly taught. Lee teaches that the flow rate can be controlled, therefore it teaches that the pressure can also be controlled since flow rate relates to pressure. This control would allow the user to optimize the sensing system by maintaining an optimal flow rate.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863